DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 3/28/22.
3.    Claims 1 – 12 are pending.

 Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 6 are drawn to a method.
Claims 7 – 12 are drawn to an apparatus.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 7 is exemplary: 
 	“A computer betting system, comprising: a self-service betting machine comprising a first processor operatively connected to memory, the first processor configured to: receive a plurality of collective bets from a plurality of respective bettors, each collective bet comprising: a selection of a predefined quantity of different horse races selected by the respective bettor of the collective bet from a plurality of horse races scheduled to be run at a track in a day, wherein the predefined quantity is greater than one, and wherein the plurality of collective bets includes different selections of horse races; a selection of a respective horse for each of the predefined quantity of and electronically transmit the one or more collective bets to a computing device that is separate from the one or more self-service betting machines; the computing device comprising a second processor operatively connected to memory, the second processor configured to: combine each collective bet amount to form a betting pool; ”.

11.	The underlined portion of claim 7 represent the abstract idea. Independent claim 1 include substantially the same abstract idea as claim 7. Dependent claims 2 – 6 and 8 - 12 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
Certain Methods of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
13.	The limitations of “electronically transmit the one or more collective bets to a computing device that is separate from the one or more self-service betting machines” as being treated as Insignificant Extra-Solution Activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The activity of transmitting a set of data (i.e. the one or more collective bets) in a gaming system is well-understood or conventional. 
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a self-service betting machine comprising a first processor operatively connected to memory and a computing device comprising a second processor operatively connected to memory and a database that include a plurality of data structures.
as a self-service betting machine comprising a first processor operatively connected to memory and a computing device comprising a second processor operatively connected to memory and a database that include a plurality of data structures is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea with a self-service betting machine comprising a first processor operatively connected to memory and a computing device comprising a second processor operatively connected to memory and a database that include a plurality of data structures.
18.    Applicant has claimed a self-service betting machine comprising a first processor operatively connected to memory and a computing device comprising a second processor operatively connected to memory and a database that include a plurality of data structures .
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
19.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
20.     Following the guidance in the Berkheimer memo, Applicant is directed to
Herrmann (US 20040152504) and Behm (US 20020119817), showing the conventionality of these additional elements.
21.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
22.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
23.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
24.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
26.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
27.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
28.	Claims 1 – 12 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 12 of Miller1 (U.S. Patent No. 8636571) and Claims 1 – 12 of Miller2 (U.S. Patent No. 10553077) in view of Brenner (US 5830068) and in view of Nguyen (US 20020116615) and further in view of Marshall (US 20010031656).
29.	Regarding claims 1 – 12, Both Miller1 and Miller2 teach the invention substantially as discloses, but fails to explicitly disclose the following limitations:
comparing the collective bets to determine a subset of one of more of the collective bets that are winning collective bets based on the subset of collective bets having the most winning horse selections of the plurality of collective bets for the day; 
Brenner discloses:
comparing the collective bets (i.e. a daily double bet and a pick three bet described in Col 2, 55 - 59) to determine a subset of one of more of the collective bets that are winning collective bets (i.e. when the player correctly picking all three winning horses (for all three races) in the pick 3 bet) based on the subset of collective bets having the most winning horse selections (i.e. 3 winning selections for the pick 3 bet) of the plurality of collective bets for the day (Col 2, lines 55 – 59 and Col 6, lines 14 – 19 and Col 11, lines 28 - 33); 
Therefore, one ordinary skilled in the art at the time of the invention would have modified Miller in view of Brenner to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience and improved player interest. 
The combination of Miller and Brenner fail to explicitly disclose the following limitations:
wherein one or more databases are stored in a memory of the computing device, the one or more databases include one or more first records configured to store betting system software applications,
Nguyen teaches:
wherein one or more databases are stored in a memory of the computing device (i.e. a memory of the database server described in paragraph 10), the one or more databases include one or more first records configured to store betting system software applications (paragraphs 10, 28 and 29; paragraphs 28 and 29 teach that the gaming software transaction database may also include a list of gaming software installed on one or more gaming devices),
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Miller and Brenner in view of Nguyen to include the aforementioned method in order to achieve the predictable result of enhancing the efficiency of gaming data storage function.
The combination of Miller, Brenner and Nguyen fail to explicitly disclose the following limitations:
one or more second records configured to store current odds data, one or more third records configured to store parameters of the plurality of horse races, and one or more fourth records configure to store parameters of the plurality of collective bets.
Marshall teaches:
one or more second records configured to store current odds data, one or more third records configured to store parameters of the plurality of horse races (i.e. information related to horse, trainer, jockey/driver, and track statistics), and one or more fourth records configure to store parameters of (i.e. payout data associated with the plurality of bets) the plurality of bets (i.e. the plurality of collective bets described by the combination of Brenner, Haddad and Nguyen) (Abstract and paragraphs 18 and 55; paragraph 18 teaches Handicapping information may include odds and payout data, horse, trainer, jockey/driver, and track statistics, expert commentary, and program information; paragraph 55 teaches Data distribution system 202 and database 204 work in conjunction with each other to receive, store, and provide racing statistical and handicapping data from and to other components in system 100 of the present invention).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Miller and Brenner in view of Nguyen in view of Marshall to include the aforementioned method in order to achieve the predictable result of improving the efficiency of gaming data storage function.
30.	Dependent claims 2 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 12 of Miller1 (U.S. Patent No. 8636571) and Claims 2 – 12 of Miller2 (U.S. Patent No. 10553077). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.



Claim Rejections - 35 USC § 103
30.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 31.	Claims 1 – 3, 5 – 9, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenner (US 5830068) and in view of Haddad (US 5743525) and in view of Nguyen (US 20020116615) and further in view of Marshall (US 20010031656).
32.	Regarding claims 1 and 7, Brenner discloses a method for managing horseracing bets (abstract), comprising:
receiving at one or more self-service betting machines (i.e. User terminal 122), a plurality of collective bets (i.e. a daily double bet and a pick three bet described in Col 2, 55 - 59) from a plurality of respective bettors (i.e. the respective users/bettors of each User terminal 122 shown in FIG. 1), each collective bet corresponding to a respective bettor and comprising (Abstract and Col 2, lines 55 – 59, Col 7, lines 21 – 24 and Col 11, lines 28 – 33 and FIG. 1): 
a selection of a predefined quantity of different horse races selected by the respective bettor of the collective bet from a plurality of horse races scheduled to be run at a track in a day (i.e. the user/bettor selects 2 races via the daily double bet and select 3 races via the pick three bet), wherein the predefined quantity is greater than one, and wherein the plurality of collective bets (a daily double bet and a pick three bet) includes different selections of horse races (i.e. the horse races associated with daily double bet and the horse races associated with pick three bet can be different races) (Col 2, lines 55 – 59 and Col 11, lines 28 - 33);
and a collective bet amount (i.e. the $2 bet amount described in Col 15, lines 5 - 10) (Col 2, lines 55 – 59 and Col 11, lines 28 – 33 and Col 15, lines 5 - 10); and 
electronically transmitting, from the one or more self-service betting machines (i.e. User terminal 122 described in Col 7, lines 35 – 51), each collective bet to a computing device (i.e. totalisator 102 described in Col 7, lines 35 – 51) that is separate from the one or more self-service betting machines (Col 2, lines 55 – 59, Col 7, lines 35 – 51 and Col 11, lines 28 – 33 and FIG. 1); 
combining each collective bet amount at the computing device to form a betting pool (i.e. the betting pool described in Col 3, lines 63 - 67) (Col 3, lines 63 – 67 and Col 15, lines 5 - 10); 
computing at the computing device an amount of a total payout for the day (i.e. payoffs described in Col 3, lines 63 – 67 and Col 6, lines 14 – 19) based at least in part on the betting pool  (Col 3, lines 63 – 67, Col 6, lines 14 – 19 and Col 15, lines 5 - 10); 
receiving results (i.e. the race results described in Col 5, line 59 - Col 6, line 19), identifying a winning horse for each of the plurality of horse races scheduled to be run at the track in the day (Col 5, line 59 - Col 6, line 19);
determining a quantity of winning horse selections for each of the collective bets (i.e. a daily double bet and a pick three bet) (Col 2, lines 55 – 59 and Col 6, lines 14 - 19); 
comparing the collective bets (i.e. a daily double bet and a pick three bet described in Col 2, 55 - 59) to determine a subset of one of more of the collective bets that are winning collective bets (i.e. when the player correctly picking all three winning horses (for all three races) in the pick 3 bet) based on the subset of collective bets having the most winning horse selections (i.e. 3 winning selections for the pick 3 bet) of the plurality of collective bets for the day (Col 2, lines 55 – 59 and Col 6, lines 14 – 19 and Col 11, lines 28 - 33); 
and determining an amount to be paid for each winning collective bet based on the quantity of winning collective bets (i.e. the quantity of one winning daily double bet) and the amount of the total payout (i.e. payoffs described in Col 3, lines 63 – 67 and Col 6, lines 14 – 19)  (Col 2, lines 55 – 59 and Col 3, lines 63 – 67 and Col 6, lines 14 – 19)
Brenner fails to explicitly disclose the following limitations:
a selection of a respective horse for each of the predefined quantity of different horse races
Haddad teaches:
a selection of a respective horse for each of the predefined quantity of different horse races (Col 1, lines 45 – 47; Other wagers are available, such as " daily doubles" or " triples", in which a bettor picks a horse from each of a number of different races);
Therefore, one ordinary skilled in the art at the time of the invention would have modified Brenner in view of Haddad to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience and improved player interest. 
The combination of Brenner and Haddad fail to explicitly disclose the following limitations:
wherein one or more databases are stored in a memory of the computing device, the one or more databases include one or more first records configured to store betting system software applications,
Nguyen teaches:
wherein one or more databases are stored in a memory of the computing device (i.e. a memory of the database server described in paragraph 10), the one or more databases include one or more first records configured to store betting system software applications (paragraphs 10, 28 and 29; paragraphs 28 and 29 teach that the gaming software transaction database may also include a list of gaming software installed on one or more gaming devices),
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Brenner and Haddad in view of Nguyen to include the aforementioned method in order to achieve the predictable result of enhancing the efficiency of gaming data storage function.
The combination of Brenner, Haddad and Nguyen fail to explicitly disclose the following limitations:
one or more second records configured to store current odds data, one or more third records configured to store parameters of the plurality of horse races, and one or more fourth records configure to store parameters of the plurality of collective bets.
Marshall teaches:
one or more second records configured to store current odds data, one or more third records configured to store parameters of the plurality of horse races (i.e. information related to horse, trainer, jockey/driver, and track statistics), and one or more fourth records configure to store parameters of (i.e. payout data associated with the plurality of bets) the plurality of bets (i.e. the plurality of collective bets described by the combination of Brenner, Haddad and Nguyen) (Abstract and paragraphs 18 and 55; paragraph 18 teaches Handicapping information may include odds and payout data, horse, trainer, jockey/driver, and track statistics, expert commentary, and program information; paragraph 55 teaches Data distribution system 202 and database 204 work in conjunction with each other to receive, store, and provide racing statistical and handicapping data from and to other components in system 100 of the present invention).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Brenner, Haddad and Nguyen in view of Marshall to include the aforementioned method in order to achieve the predictable result of improving the efficiency of gaming data storage function.
33.	Regarding claims 2 and 8, Brenner et al discloses wherein the predefined quantity is five (Col 6, lines 14 – 17).  
14.	Regarding claims 3 and 9, Brenner discloses said determining one or more winning collective bets (i.e. a winning daily double bet or a winning pick 3 bet) comprises determining for each of the plurality of collective bets whether each selected respective horse corresponds to the winning horse for each of the predefined quantity of horse races selected in the collective bet (Col 2, lines 55 – 59, Col. 4, lines 20-42, Col. 6, lines 10-26 and Col 11, lines 28 – 33 and figure 3 and related description thereof).
34.	Regarding claims 5 and 11, Brenner discloses an amount of a total payout based at least in part on the betting pool comprises adding to the betting pool a carryover amount from a previous racing day (Col. 12, lines 9-51 and Col 7, lines 35- 54; and figures 3-4).  
35.	Regarding claims 6 and 12, Brenner discloses:
receiving results (i.e. the race results described in Col 5, line 59 - Col 6, line 19) identifying a winning horse for each of the plurality of horse races scheduled to be run during the day (Col 5, line 59 – Col 6, line 19); 
determining whether there are any winning collective bets by determining for each of the plurality of collective bets whether each selected respective horse corresponds to the winning horse for each of the predefined quantity of  horse races selected in the collective bet (Col 2, lines 55 – 59 and Col 3, lines 63 – 67 and Col 6, lines 14 – 19); 
and based on no collective bet including only winning selections, determining that there are no winning collective bets for the day and determining a carryover amount to carry over to a total payout of a future racing day (Col 2, lines 55 – 59 and Col 3, lines 63 – 67 and Col 6, lines 14 – 19).
36.	Claims 4 and 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenner (US 5830068) and in view of Haddad (US 5743525) and in view of Nguyen (US 20020116615) and in view of Marshall (US 20010031656) and further in view of Weingardt et al. (US 5,275,400).37. 	Claims 4 and 10, the combination of Brenner, Haddad, Nguyen and Marshall teach the claimed invention as discussed above except for the following: 
Determining an amount of a total payout based at least in part on the betting pool comprises applying a commission rate to the betting pool that reduces the betting pool.  
Weingardt et al teaches determining an amount of a total payout based at least in part on the betting pool comprises applying a commission rate to the betting pool that reduces the betting pool (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of Brenner, Haddad, Nguyen and Marshall to include a total payout based at least in part on the betting pool comprises applying a commission rate to the betting pool as taught by Weingardt et al to allow a gaming establishment to comply with the gaming regulations by receiving a predetermined percentage of the pari-mutual pool.

Response to Arguments
27.	Regarding claims 1 – 12, the applicant argues that the 101 rejections should be withdrawn because the (Alleged) Abstract Idea is integrated into a Practical 
Application (Remarks, pages 6 - 10).
	The examiner respectfully disagrees.
	Regarding claims 2 – 21, The claims recites additional elements, such as a self-service betting machine comprising a first processor operatively connected to memory and a computing device comprising a second processor operatively connected to memory and a database that include a plurality of data structures. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. All of these additional elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. The claims are directed to an abstract idea. Therefore, the 101 rejections are being maintained.
28.	Regarding claims 1 – 12, The applicant argues the combination of Brenner and Haddad fail to teach the newly amended limitations of the claims (Remarks, pages 11 – 13).
	The examiner agrees. However, the new rejections of Brenner, Haddad, Nguyen and Marshall teach all the newly amended limitations of the claims (see rejections above for details).




Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715  

/KANG HU/Supervisory Patent Examiner, Art Unit 3715